La.s Vegas, Nevada 89146-5308

2850 South ]0nes Boulcvard, Suite 1
Tel; (702) 228-7590 - Fax= (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

\OOO\IO\LlI-l>~b-)N>_»

NNNNI\JN|\)N>-‘)-‘>-\)-‘>-\»-»-¢>_¢>_¢,_a
§\IO\Lh-D~UJN>-‘O\OOO\]O\LA~PWN*_‘O

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 1 of 7

Jcanette E. McPherson, Esq., NV Bar No. 5423
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite l

Las Vegas, Nevada 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com
Attorneys for Shelley D. Krohn, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-l6-15388-MKN
SUPERIOR LINEN, LLC, Chapter 7

Debtor DECLARATION OF SHELLEY D. KROHN IN
SUPPORT OF MOTION FOR APPROVAL OF
SETTLEMENT AGREEMENT WITH VENUS
GROUP, LLC

Hearing Date: March 20, 2019
Hearing Time: 9:30 a.m.

 

 

 

I, Shelley Krohn, do hereby declare the following under penalty of perjury,

l. I arn over the age of eighteen and I have personal knowledge of the facts in this
matter, except where stated upon information and belief, and if called to testify, I could and would
testify to the following statements set forth herein.

2. I make this Declaration in support of my Motion For Approval Of Settlement
Agreement With Venus Group, LLC (the “Motion”).'

3. Superior Linen, LLC (the “Debtor”) filed for relief under Chapter ll of the
Bankruptcy Code on September 30, 2016 (the “Petition Date”). The Debtor’s case was converted
to one under Chapter 7 on August 21 , 2017.

4. I arn the duly appointed and acting Chapter 7 Trustee (the “Trustee”).

5. I seek authorization to enter into the Settlement Agreement, a true and correct copy
of which is attached hereto as Exhibit 1 (the “Settlement Agreement”) and to enter into any

agreements to effectuate the Settlement Agreement.

 

lUnless otherwise defined herein, all capitalized terms have the meanings ascribed them in the underlying motion.

Page l of 2

 

Las chas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

2850 South jones Boulcvard, Suite 1

SCHWARTZER & McPHERsoN LAW FIRM

\DOO\!O\U\LL»J[\.>»-\

NN[\)NN[\)N[\)[\)v-\o-»-»-‘>-¢»-\r-i)-‘v-¢»-\
OO\!O\§ll-I>~L»JN'-‘O\OOO\]O\kll-PL)JI\J*-‘O

 

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 2 of 7

6. In my business judgment, I believe that the Settlement Agreement satisfies the
factors set forth in Martin v. Kane (In re A & C Properties), 784 F.Zd 1377, 1381 (9th Cir. 1986),
cert. denied, 479 U.S. 854 (1986), as set forth in the Motion.

7. I have concluded that the proposed settlement, which provides for the payment of
$10,000.00 to me on behalf of the estate, is in the best interest of creditors. The Settlement
Amount of $ l 0,000 is based upon a discount of the amount of the Transfers to which Venus likely
does not have a valid defense. The Settlement Amount is based upon my consideration of ongoing
attorneys’ fees and costs that would be incurred if the claims in the Complaint were prosecuted
and the additional delay from this litigation. As a result, I, in my reasonable business judgment,
believe that the Settlement Amount is fair and reasonable.

Dated this llth day of February, 2019.

/s/ Shellev D. Krohn
Shelley D. Krohn

Page 2 of 2

 

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 3 of 7

EXHIBIT “l”

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 4 of 7

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreemen ”) is made and enterch into as of the day set forth below
by and between Shelley D. Krohn, Chapter7'1`rustee for the bankruptcy estate of Superior Linen,
LLC (BK-S-16-15388-MKN) (the “Trustee”) and Venus Group, LLC (“Venus”). Each may
hereinafter be referred to as a “Party,” or collectively as the “Parties.”

RECITALS

WHEREAS, on September 30, 2016, Superior Linen, LLC (“Superior”), filed a voluntary
Petition for Relief under Chapter 11 of the Bankruptcy Code (Title 11 of the United States Code)
(“Petition Date”). The case is pending in the United States Bankruptcy Court, District of Nevada
(the “Bankruptcy Court”) as case number BK-S-16-15388-MKN. Superior’s case was converted
to one under Chapter 7 on August 21, 2017.

WHEREAS, Shelley D. Krohn is the duly appointed and acting Chapter 7 Trustee of the
bankruptcy estate of Superior (the “Bankruptcy Estatc”).

WHEREAS, prepetition, Superior made payments to Venus within 90 days of the Petition
Date (the “Transt`ers”). The Transfers are as follows:

 

 

 

 

Check Amount Check No. Date Issued Date Honored

$7,554.13 34749 June 30, 2016 July 14, 2016

$20,000.00 34765 July 12, 2016 July 14, 2016
$7,977.05 34787 July 14, 2016 July 20, 2016
$8,485.32 34800 July 22, 2016 August 3, 2016
$7,000.00 34819 July 24, 2016 August 3, 2016
$8,097.94 34843 August 4, 2016 August 10, 2016

$15,000.00 34878 August 12, 2016 August 15, 2016
$7,000.00 34961 August 26, 2016 September 1, 2016
$7,000.00 34988 September 2, 2016 September 8, 2016
$7,000.00 35010 September 9, 2016 September 15, 2016
$7,000.00 35071 September 16, 2016 September 21, 2016
$7,000.00 35101 September 23, 2016 September 29, 2016

Vcnus Group Settlement

10f4

 

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 5 of 7

WHEREAS, on September 30, 2018, the Trustee filed a complaint for avoidance of the
'l`ransfers pursuant to ll U.S.C. §§ 547 and 550 initiating adversary proceeding 18-01105-MKN.

WHEREAS, the Trustee has claimed that the Transfers may constitute avoidable transfers
under 11 U.S.C. § 547 and § 550. Venus has asserted that it has defenses to the Trustee’s claims.

WHEREAS, the Parties have reviewed their respective claims and defenses, and believe it
is in the best interest of those involved to settle, compromise, and resolve the disputes between the
Parties mentioned above, and wish to do so through this Agreernent, doing so freely and voluntarily,
after having had the opportunity to seek the advice of counsel with full knowledge of the binding
and conclusive nature thereof. The Trustee believes that resolution is in the best interest of the
Bankruptcy Estate and its creditors.

NOW, THEREFORE, in consideration of the promises, covenants, warranties, and
representations set forth herein, each of the Parties, without any admission of wrongdoing by any
of them, agree as follows:

1. Recitals. All of the foregoing Recitals are true and correct. The foregoing
Recitals arc incorporated herein by such reference and made a part of this Agreement.

 

2. Consideration. Venus shall pay the Trustee the total sum of Ten Thousand
Dollars ($l0,000.00) (the “Settlement Amount”).

3. Contingent on Bankruptcy Court Approval. The Parties acknowledge that

this Agreernent, and all obligations and releases contained herein, are contingent upon Bankruptcy
Court approval. If the Bankruptcy Court does not approve this Agreernent, this Agreement shall
be deemed null and void.

4. Releases and Full Satisfaction.

(a) Gener'al Releases. Upon entry of an order approving this Settlement
Agreement by the United States Bankruptcy Court in this matter, the Trustee absolutely and
forever releases, acquits and discharges Venus from any and all potential or actual claims, causes
of action, derivative claims, promises, covenants, agreements, contracts, representations,
warranties, liens, debts, liabilities, damages, expenses, attorneys’ fees, and costs, which the Trustee
now has, or ever has had, whether at law or in equity, with respect to the Transfers referenced in
this Agreernent, except th_at this release shall not release or limit any future obligation, duty, or
liability (whether pursuant to this Agreement or otherwise), or any ability or right to enforce this
Agreement.

(b) Upon entry of an order approving this Settlement Agreement by the _
United States Bankr_uptcy Court in this matter, Venus absolutely and forever releases, acquits and
discharges the Trustee, the Bankruptcy Estate, the Trustee’s counsel, and the Trustee’s other
professionals from any and all potential or actual clairns, causes of action, promises, covenants,

Venus Group Settlement

20f4

 

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 6 of 7

agreements, contracts, representations, warranties, liens, debts, liabilities, damages, expenses,
attorneys’ fees, and costs, which he may have, or ever had, whether at law or in equity, with respect
to the Transfers referenced in this Agreernent, except that this release shall not release or limit any
future obligation, duty, or liability (whether pursuant to this Agreement or otherwise), or any
ability or right to enforce this Agreement.

5. Compromise of Disnuted Clairns. It is understood and agreed that this
Agreement is the good faith compromise of disputed claims, and that the terms of settlement
contained herein and the releases executed are not intended to be and shall not be construed as
admissions of any liability or responsibility whatsoever and each party to this Settlement
Agreement expressly denies any liability or responsibility whatsoever.

6. Attorneys’ Fees. With respect to the subject of this Agreement, each Party
shall bear its own attorneys’ fees and costs except in the event of default as set forth above.

7. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State ofNevada. The U.S. Bankruptcy Court, District
of Nevada shall retain jurisdiction over performance of or disputes arising from or related to this
Agreement.

8. Authorig[. Each Party hereby represents, warrants and covenants: (a) that
the undersigned signatories for such Party have the full legal right, power and authority to bind
that Party; (b) that such Party owns and has not assigned, delegated, conveyed, pledged,
encumbered or otherwise transferred, in whole or in part, any of the claims released by such Party
pursuant to this Agreement; and (c) that the execution, delivery and performance of this Agreement
does not contravene, or result in a default, of any provision of any agreement or instrument to
which any Party is bound.

9. Severabilig;. This Agreement shall be enforced to the maximum extent
permitted by law. ln the event that any one or more of the phrases, sentences, sections, or
paragraphs contained in this Agreement shall be declared invalid or unenforceable by order, decree
or judgment of any court having competent jurisdiction, or shall be or become invalid or
unenforceable by virtue of any applicable law, the remainder of this Agreement shall be construed
as if such phrases, sentences, seetions, paragraphs or sections had not been inserted except when
such construction shall constitute a substantial deviation from the general intent and purposes of
the Parties as reflected in this Agreement.

10, Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Parties and supersedes any and all prior or concurrent Agreernents,
understandings, statements, assurances, assumptions, premises, promises, agreements, discussions
or representations, oral or written, relating to the foregoing matters, including oral agreements or
representations, if any. Neither Party has made any representations upon which either Party has
relied that are not contained in this Agreement relating to the foregoing matters. Neither Party is

Venus Group Settlement

3of4

 

Case 16-15388-m|<n Doc 674 Entered 02/11/19 17:16:35 Page 7 of 7

relying on an unstated assurnption, premise or condition not contained in this Agreement relating
to the foregoing matters,

ll. No Modification. Waiver. or Amendment. No rnoditication, waiver, or
amendment of any of the terms of this Agreement shall be valid unless in Writing and executed by
the Parties with the same formality as this Agreernent, and approved by the Bankruptcy Court, No
waiver of any breach hereof or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar or dissimilar nature. No course of dealing or course of
conduct shall be effective to amend, modify or change any provision of this Agreement.

12. Counterparts. The Parties agree that this Agreement may be executed in
counterparts and will become effective, subject to exchange of signature pages and subject to the
Agreements set forth above.

13. Assignme t. Neither Party shall transfer or assign any of its rights,
remedies or obligations linder this Agreement.

14. Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties and to their successors-in-interest.

15. Further Assurances. The Parties shall take, or cause to be taken, all actions
and shall do, or cause to be done, all things necessary, proper or advisable to consummate each of
the agreements, promises, covenants, and obligations of such Party under this Agreement.

16. Third Parg Beneficiaries. This Agreement shall not confer any rights or
remedies on any person or entity other than the Parties and their respective successors and
permitted assigns.

Dated this '_ day of ` ` ._ l _, 2019. Dated this ‘/ day of /' ¢‘-- »'J»>-\ /».> ~1,2019.

SHELLEY D. KROHN, CHAPTER 7 TRUSTEE VENUS GROUP, LLC

/\

Shelley D. Krohn, Chapter 7 Trustee of the / _ '
By: 1/ » jl/A‘"(/

 

 

Bankruptcy Estate of Superior Lz`nen, LLC
B¢aj Patel

Its: President

Venus Group Settlement

4of4

 

